Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 12-14, 17, 19-21, 24 and 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over the article to Aboul-Gheit et al. in view of WO 2015/00140 and US 2015/0057478 to Nagayasu.


The reference fails to disclose the use of a binder material.  The skilled artisan is more than aware that when used industrially a binder is required to insure the lifetime of the composition, as well as to increase the surface area of the active catalyst.  It would 
The combination of Aboul-Gheit and WO 2015/00140 is considered to meet the limitations of the instant claims.  Although the claims now recite that the support material is combined prior to platinum impregnation, such is not considered to impact the identity of the product formed.  This combination will clearly have near 100% of the Pt present on the zeolite rather than on the binder, which is the same result desired by applicant.
The reference combination discloses the use of citric acid to aid in dispersion of the platinum and in an amount of 1% by weight (which is certainly considered to provide carbon in an amount of greater than 0.5 %), but fails to specifically indicate this numerical amount.
Nagayasu is relied on for the disclosure that, in analogous dewaxing and hydroisomerization catalysts, the zeolite desirably retains organic template therein, which results in an amount of more than 0.4% by mass.  Accordingly, the artisan would not find it unobvious to insure that any one of citric acid, compounds derived therefrom, or zeolite template remains in the composition to facilitate the intended use thereof in dewaxing and hydroisomerization reactions.  See particularly paragraphs [0022], [0038], [0054] and the examples, although the entirety of the reference is highly relevant.


The rejection of claims 2-3 and 15-28 under 35 U.S.C. 103 as being unpatentable over US 2016/0051971 to Choi et al. has been withdrawn because NaA zeolite is not set forth in the instant claims.

The rejection of claims 1-5, 8 and 12 under 35 U.S.C. 103 as being unpatentable over WO 2015/001404 is hereby withdrawn.  Although the reference mentions organic solvents in passing, it appears that the additional metals supplied to the zeolite are more responsible for the dispersion of the later anchored noble metal.

Claim Objections
Claims 8, 18 and 25 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten to include all of the limitations of the claims from which they depend.


Response to Arguments
Applicant’s arguments filed December 6, 2021 have been considered but are moot in view of the new grounds of rejection set forth herein above.


Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


     	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732